Citation Nr: 0104432	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-26 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wayne F. Dennison, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the RO which denied service connection for 
bilateral hearing loss.  The Board denied the claim in a June 
1998 decision.  The veteran then appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an August 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded for readjudication; by an August 1999 
order, the Court granted the joint motion.  The case was 
subsequently returned to the Board, and in December 2000 the 
veteran testified at a Board hearing and submitted additional 
evidence in support of his claim (RO consideration of such 
evidence was waived).


FINDING OF FACT

The veteran's bilateral hearing loss began during his active 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Navy from July 
1951 to July 1955.

The veteran's service medical records are negative for any 
complaints or diagnosis of hearing loss.  His July 1951 
entrance examination noted there was a healed scar of the 
right eardrum; he gave a history of running ears at age 6; 
and hearing was 15/15 (normal) by voice testing.  The July 
1955 service separation examination showed normal ears and 
normal bilateral hearing of 15/15 on voice testing.

In February 1970, the veteran filed a claim of service 
connection for a right shoulder disorder.  A May 1970 VA 
examination report revealed a normal ear, nose and throat.  
There was no complaint or diagnosis regarding hearing loss.

March 1983 audiometric studies show that the veteran had 
bilateral hearing loss.  In April 1989, he underwent 
audiometric assessment and related that he had worn a right 
ear hearing aid for the past 6 years.  He gave a history of 
mastoid surgery when he was a child.  He also gave a history 
of noise exposure and said that he served in the Navy for 
approximately 8 years at which time he was exposed to 
excessive gunfire noise.  He reported that he did not wear 
ear protection.  He stated that his brother and father had 
hearing loss.  Results of the audiometric studies revealed 
normal hearing sensitivity sloping to a severe high frequency 
sensorineural hearing loss bilaterally.  The audiologist 
stated that the veteran had mild hearing loss for speech 
bilaterally.  In August 1989, the veteran was seen for 
evaluation of his bilateral hearing aids.  A July 1996 
audiology evaluation also notes hearing loss.  

In July 1996, the veteran filed his claim for service 
connection for hearing loss.  He attributed his hearing loss 
to gunfire noise on a destroyer when he was on active duty.  
In an August 1996 statement, the veteran said that his 
hearing started to fail in 1957 when he was in the inactive 
reserve (following his 1955 release from active duty), and he 
related he had been using hearing aids for over 20 years.  
The veteran has submitted a number of later written 
statements in which he indicated his belief that his hearing 
loss was due to gunfire noise while on active duty.

In an August 1996 letter, James M. Bremer, an audiologist, 
stated that his office had treated the veteran for many years 
and that the veteran had moderate bilateral sensorineural 
hearing loss.  He related that the configuration of hearing 
loss could be consistent with previous noise exposure.

A June 1997 VA clinic "problem list" lists one of the 
veteran's problems and past medical history as encompassing 
bilateral hearing loss due to noise exposure in the military.  
A June 1997 audiometric test showed bilateral hearing loss.  
It was reported that the veteran wore hearing aids.  He gave 
a history of noise exposure in the military.  Follow-up 
treatment records from July and August 1997 show hearing aids 
were issued.

In October 1997, at an RO hearing, the veteran submitted a 
brief in support of his claim.  In this brief, he cited a 
medical text regarding the etiology of hearing loss.  It was 
reported that hearing loss could occur from long-term 
exposure to a hazardous noise environment or it could occur 
from short-term exposure to a single blast of intense noise.  
The veteran asserted that the acoustic trauma of guns being 
fired while he was aboard the USS William M. Wood resulted in 
his current hearing loss.
Affidavits, dated in October 1997, from the veteran, his 
wife, and his son, were also submitted.  The veteran's wife 
said she had been married to the veteran for 39 years and 
knew him for over 40 years; the son indicated he was 35 years 
old; they both related that, for as long as they had known 
the veteran, they were aware of his hearing loss.  They also 
stated that the veteran indicated to them that he had hearing 
loss due to noise exposure he experienced while serving 
aboard the William M. Wood.  In his affidavit, the veteran 
stated that he was exposed to loud gunfire noise aboard the 
William M. Wood, when his general quarter's station was in 
the upper ammunition handling room for a 5-inch gun mount.  
He recalled that, after the gun fired, his ears would ring 
and he had temporary loss of hearing.  The veteran noted he 
was not aware of any permanent loss of hearing when he was 
released from active duty in 1955.  He said that thereafter 
he was in the inactive Naval Reserve until 1959, and during 
this time, in 1957 or 1958, his hearing began to fail.  He 
asserted that he now had bilateral hearing loss as a result 
of the noise exposure he experienced in service.  He stated 
that since his service he had not been exposed to any noise 
trauma of the magnitude of what he experience in service.  
The veteran stated that he first sought medical treatment for 
his bilateral hearing loss in the mid to late 1970s.

During the October 1997 RO hearing, the veteran testified 
that during part of his active duty he was stationed aboard 
the USS William M. Wood as a storekeeper, although his 
general quarters station was an ammunition handling room 
under a 5-inch gun mount.  He related that the guns were 
fired thousands of time while he was aboard the ship.  He 
stated that at times he would not be able to hear for a 
couple of days after the guns were fired and he had ringing 
in the ears.  He stated that he did not wear ear protection 
and that he was on the ship for approximately one year.  He 
testified that he began having problems with hearing in the 
late 1950s.  He stated that he did not see a doctor for his 
hearing loss until 1970, and he did not remember that 
doctor's name.  He reported that he was told that his hearing 
loss was probably the result of noise exposure in service.  
He stated that following his discharge from service, he was 
not exposed to any acoustic trauma.  He stated that he was 
prescribed hearing aids in the 1980s.

In February 1998, the veteran underwent a VA audiological 
examination which noted bilateral hearing loss.  The veteran 
again said he felt his hearing loss was due to gunfire noise 
in service.

In February 1998, the VA chief of audiology submitted a 
report with respect to the veteran's hearing loss.  The 
audiologist noted there was no evidence of hearing loss in 
service which ended in 1955, and that hearing loss was first 
documented after service in 1983.  It was commented that the 
veteran either incurred a substantial amount of hearing loss 
during the period from 1955 to 1983 that has a configuration 
suggestive of noise trauma, or he had noise induced hearing 
loss-not detected at the time of his discharge which had 
remained constant since the time of discharge.  The VA 
audiologist said it was likely that the greatest amount of 
hearing loss occurred during the 28 year period from 
discharge to the first documented hearing evaluation of 1983.

After the case was returned to the Board by the Court, the 
veteran had a Board hearing in December 2000.  He testified 
that he was exposed to loud noise from gunfire in service 
when stationed aboard the William M. Wood, and such led to 
his hearing loss which persisted in the years following 
service, even if he did not seek treatment for a number of 
years after service.

At the Board hearing, the veteran's attorney provided oral 
argument in support of the claim, and submitted a written 
brief with numerous documents concerning the claim.  Most of 
the documents were already of record.  However, some new 
documents were submitted including, most significantly, 
medical opinions (affidavits dated in December 2000) from 
Burton F. Jaffe, M.D. (otolaryngologist) and Mary Kay 
Uchmanowicz (audiologist).

The medical opinions from Dr. Jaffe and Ms. Uchmanowicz are 
accompanied by details of their credentials, and both of 
their statements indicate familiarity with the evidence in 
the veteran's case.  In brief, these medical professionals 
collectively opined that the veteran's sensorineural hearing 
loss was noise induced and that it began with loud gunfire 
noise exposure in the Navy, even if it was undetected in 
service.  It was noted that his hearing loss in service would 
not have been detected by the testing methods used at the 
time, and there was no indication of significant noise 
exposure after service.  The statements of Dr. Jaffe and Ms. 
Uchmanowicz contain detailed discussion of the evidence and 
medical principles relied on for their opinions.
II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, which become manifest 
to a compensable degree within the year after service, will 
be rebuttably presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA benefits 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 
dB or greater, or where the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
hertz are 26 dB or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The veteran's service medical records from his 1951-1955 
active duty are negative for any complaints, findings, or 
diagnosis of hearing loss.  The first medical evidence of 
hearing loss (by any standard, including that of 38 C.F.R. 
§ 3.385) is not until 1983, many years after service.  Even 
though hearing loss was not diagnosed until well after 
service, service connection is still possible when all the 
evidence, including that pertinent to service, establishes 
that the condition was incurred in service.  38 C.F.R. 
§ 3.303 (d).

Given the nature of the veteran's duties, the Board has no 
doubt that he was exposed to loud noise from shipboard 
gunfire while he was in the Navy.  However, the suggestion 
that his post-service life has been devoid of significant 
noise exposure is not reasonable.  All civilians in modern 
society are routinely exposed to loud noise, of one degree or 
another, from lawnmowers, chainsaws, outboard motors, gunfire 
in recreational hunting, concerts, sporting events, and 
airports, just to name a few sources.  Widely circulated 
articles from medical journals implicate everyday noise 
exposure with hearing loss.  It is likely the veteran's own 
medical experts would acknowledge this, if asked, yet they 
focus only on his noise exposure in service.

While the absence of medical evidence of hearing loss during 
service or for many years later works against the claim, some 
support for continuous hearing loss since service is found in 
the lay statements which have been submitted, describing 
observable symptoms prior to the first medical documentation 
of hearing loss.  Dr. Jaffe and Ms. Uchmanowicz opine with 
great certainty that the veteran's current noise-induced 
hearing loss was caused by noise exposure in service.  
However, the probative value of their medical opinions are 
somewhat diminished, in that they rest in part on lay 
evidence of hearing loss being present during service and in 
the years immediately following, and given that they fail to 
account for the well-known effects of routine civilian noise 
exposure.  See Cahall v. Brown, 7 Vet.App. 232 (1994).  These 
medical professionals are certainly competent to give medical 
opinions that the veteran now has hearing loss and that it is 
of a type caused by noise exposure, but given the state of 
the record (absence of medically documented hearing loss 
until many years after service) they are really offering only 
laymen's conjecture as to when the causative noise occurred.  

Despite the weakness in the statements by these two medical 
professionals, they at least give rise to a reasonable doubt 
that the veteran's current bilateral hearing loss is due to 
noise exposure in service.  After review of all the evidence, 
and with application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
bilateral hearing loss began during his active duty.  It is 
concluded that bilateral hearing loss was incurred in 
service, and service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

